EXHIBIT3.55 Certificate of Amendment by Director or Incorporators to Articles (Domestic) Filing Fee $50.00 (CHECK ONLY ONE (1) BOX) (1)x Amendment by Directors (123-AMDD) (2)¨ Amendment by Incorporators (124-AMDI) Complete the general information in this section for the box checked above Name of Corporation Alcoa Building Products, Inc. Charter Number 129486 ¨ Please check if additional provisions attached hereto are incorporated herein and made a part of these articles of organization. Complete the information in this section if box (1) is checked. Name and Title of OfficerGary AcinapuraDirector (name) (title) (CHECK ONLY ONE (1) BOX) ¨A meeting of the shareholders was duly called and held on (Date) xIn an writing signed by all the Directors pursuant to section 1701.54 of the ORC The following resolution was adopted pursuant to section 1701.70(B)First of the ORC: (Insert proper paragraph number) RESOLVED, the Amended Certificate of Incorporation of this corporation be amended by changing the Article thereof numbered FIRST so that, as amended, Said Article shall be and read as follows:“The name of this corporation Shall be:“ALCOA HOME EXTERIORS, INC.”Dated and effective as of November 12, 2002. Complete the information in this section if box (2) checked. We, the undersigned, being all of the incorporators or the above named corporation, do certify that the subscriptions to shares have not been received in such amount that the stated capital of such shares is at least equal to the stated capital set forth in the articles as that with which the corporation will begin business and that we have elected to amend the articles as follows: REQUIRED Must be authenticated (signed) by an authorized representative (See instructions) /s/ Gary G. Acinapura 11/18/02 Authorized Representative Date Authorized Representative Date Authorized Representative Date
